*166Judgment, Supreme Court, New York County (Charles Solomon, J, on mistrial declaration; William A. Wetzel, J., at jury trial and sentence), rendered March 11, 2002, convicting defendant of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Since there was manifest necessity for the court’s declaration of a mistrial at defendant’s first trial, his retrial was not barred by principles of double jeopardy (see Arizona v Washington, 434 US 497 [1978]). The events of September 11, 2001 occurred in the midst of defendant’s first trial, and on September 17, the court, after sufficient inquiry, properly declared a mistrial. The continuing emergency situation, of indefinite duration, and its particular impact on lower Manhattan, the site of the courthouse, made it “physically impossible to proceed with the trial in conformity with law” (CPL 280.10 [3]). Concur — Mazzarelli, J.P, Saxe, Friedman, Sullivan and Williams, JJ.